Citation Nr: 1002544	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to 
September 1984, January 1986 to January 1989, September 1990 
to May 1991, and December 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of entitlement to service connection for right 
ankle disability and sinus disability are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected for degenerative disc disease 
of the lumbar spine is manifest by limitation on his range of 
motion no worse than:  flexion to 90 degrees, no extension, 
left and right lateral flexion to 15 degrees, and left and 
right lateral rotation to 30 degrees with a combined range of 
motion is no worse than 180 degrees.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a 
(Diagnostic Code 5243) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim for a higher 
initial rating for degenerative disc disease of the lumbar 
spine on appeal has been accomplished.  Through an August 
2005 notice letter, the RO notified the Veteran of the 
information and evidence needed to substantiate his claim.  
While the notice did not refer to criteria for assigning 
disability ratings or effective dates, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the issuances of statements 
of the case, which was done in this case.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2009); Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

The Board also finds that the August 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue of a higher initial rating for degenerative disc 
disease of the lumbar spine on appeal.  Most of the Veteran's 
service treatment records (STRs) and personnel records have 
been obtained and associated with the claims file; however, 
the National Personnel Records Center (NPRC) informed the RO 
that the Veteran's STRs from his September 1990 to May 1991 
period of active military service are missing.  Further 
efforts to obtain the Veteran's STRs would be futile.  See 
38 C.F.R. § 3.159(c)(2).  The Veteran identified the Kansas 
City VA Medical Center (VAMC) and a Dr. W. as treatment 
providers.  Available records from those treatment providers 
were obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in March 2006 and August 2007 the Veteran was 
afforded VA examinations, the reports of which are of record.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his degenerative disc disease of 
the lumbar spine has been more disabling than indicated by 
the assigned rating.  He therefore contends that a higher 
rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Veteran's service-connected degenerative disc disease of 
the lumbar spine is to be rated under Diagnostic Code 5243 
for intervertebral disc syndrome under which the disability 
is evaluated (preoperatively or postoperatively) either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 170 degrees, 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height.

Following the criteria, note (1) provides:  evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2) provides:  for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3) provides:  in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) provides:  round each range of motion measurement to 
the nearest five degrees.

Note (5) provides:  for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6) provides:  separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  A 
40 percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 10 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.

Following the criteria note (1) provides:  for purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2) provides:  if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

Finally, in exceptional cases, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disabilities.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) held that the determination of whether a claimant is 
entitled to an extra-schedular rating is a three-step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  
The first step is to determine whether the evidence of record 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  If so, the second step is to 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, 
the third step is to refer the claim to the under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination of whether an extra-schedular 
rating is warranted.

In March 2006, the Veteran was afforded a VA examination in 
connection with this claim.  At the examination, the Veteran 
complained of pain and spasms in his low back aggravated by 
prolonged sitting or activity.  The Veteran indicated that 
the pain lasts 1-2 days and that he is not able to work as a 
machinist due to the condition, but he is able to work as a 
security guard.  The examiner noted that the Veteran's low 
back was tender to palpation at vertebra T10.  At the 
examination, the Veteran had a range of motion of:  flexion 
to 100 degrees, extension to 34 degrees, left lateral flexion 
to 34 degrees, right lateral flexion to 30 degrees, and left 
and right lateral rotation to 30 degrees.  The combined range 
of motion was 258 degrees.  An x-ray report reviewed at the 
examination indicated negative results, but a magnetic 
resonance imaging (MRI) report indicated spina bifida occulta 
and minimal degenerative changes.  The examiner diagnosed 
thoracolumbar strain and rule out ruptured intervertebral 
disk syndrome.

In August 2007, the Veteran was afforded another VA 
examination in connection with this claim.  At the 
examination, the Veteran complained of a constant throb in 
his low back with flare-ups after repeated lifting; however, 
he lost no time at his job due to the condition.  The 
examiner noted that the condition has no limitation on the 
Veteran's daily living and that the Veteran's has a normal 
gait.  At the examination, the Veteran had a range of motion 
of:  flexion to 90 degrees, no extension, left and right 
lateral flexion to 15 degrees, and left and right lateral 
rotation to 45 degrees.  The combined range of motion was 210 
degrees.  The examiner noted that repetition does not 
decrease the Veteran's range of motion.  See DeLuca, 8 Vet. 
App. at 204-7.  The examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine.

Based on the March 2006 and August 2007 examination reports, 
a 10 percent initial rating is appropriate for the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  The Veteran's disability is manifest by limitation on 
his range of motion no worse than:  flexion to 90 degrees, no 
extension, left and right lateral flexion to 15 degrees, and 
left and right lateral rotation to 30 degrees.  The combined 
range of motion is no worse than 180 degrees.  A 20 percent 
rating is not warranted because the Veteran does not 
experience a limitation of forward flexion not greater than 
60 degrees, a combined range of motion of not greater than 
120 degrees, an abnormal gait, abnormal spinal contour, or 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  A 40 percent rating 
is not warranted because the Veteran does not experience a 
limitation of the forward flexion of the thoracolumbar spine 
to less than 30 degrees, favorable ankylosis of the lumbar 
spine, and has not experienced an incapacitating episode 
requiring bed rest prescribed by a physician and treatment by 
a physician with a total duration lasting at least 4 weeks.  
A 50 percent rating is not warranted because the Veteran does 
not experience unfavorable ankylosis of the lumbar spine.  A 
60 percent rating is not warranted because the Veteran has 
not experienced an incapacitating episode requiring bed rest 
prescribed by a physician and treatment by a physician with a 
total duration lasting at least 6 weeks.  Finally, a 100 
percent rating is not warranted because the Veteran does not 
experience ankylosis of the entire spine.  Therefore, the 
Board finds that an initial 10 percent rating is warranted 
for the Veteran's service-connected degenerative disc disease 
of the lumbar spine and a higher initial rating is not 
warranted for any period of the Veteran's claim.  See 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a (Diagnostic 
Code 5243).

The above determination is based upon consideration of 
applicable rating provisions.  The Board finds that the 
Veteran's disability picture is not so exceptional that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The 
August 2007 examiner found that the Veteran's disability 
caused no limitations in his daily living and noted that the 
Veteran has not missed any work as a result of his 
disability.  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the claim 
for a higher initial evaluation for service-connected 
degenerative disc disease of the lumbar spine must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim for a higher initial rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.


REMAND

In a September statement, the Veteran contended that his 
right ankle disability and sinus disability started during a 
period of active military service and that he continues to 
experience symptoms related to these disabilities.  Thus, the 
Veteran contends that service connection is warranted for a 
right ankle disability and a sinus disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's STRs reveals that the Veteran 
received treatment for both a right ankle injury and a sinus 
disability in service.  The Veteran's October 1985 entrance 
examination indicated normal mouth and throat, normal lower 
extremities, and normal feet.  A March 1987 treatment record 
indicates treatment for a twisted right ankle a result of an 
injury sustained during a basketball game and another March 
1987 treatment record indicates a diagnosis of mild, 
recurrent ankle sprain.  A February 1999 examination report 
indicates that the Veteran reported ear, nose, or throat 
trouble, but was found to have normal mouth and throat, 
normal lower extremities, and normal feet.  Additionally, a 
July 2004 treatment record indicates that the Veteran sought 
a refill of his Allegra and Flonase prescriptions.  

As noted above, not all of the Veteran's STRs are available.  
The Board notes that VA has heightened duties when the 
Veteran's medical records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law 
does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Regarding the Veteran's claimed right ankle disability, there 
are no medical records associated with the claims file that 
indicate what disability, if any, is experienced by the 
Veteran.  VA regulations require VA to obtain a medical 
opinion based on the evidence of record if VA determines such 
evidence necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  
A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds 
that further development is necessary to address the 
diagnosis and etiology of the Veteran's claimed right ankle 
disability.  The Board will, therefore, remand the claim to 
schedule the Veteran for a VA examination to obtain a medical 
opinion regarding the medical probability that any diagnosed 
right ankle disability is attributable to military service.

Regarding the Veteran's claimed sinus disability, the Veteran 
was afforded a VA examination in March 2006 in connection 
with the claim.  At the examination, the Veteran complained 
of symptoms of allergies and sinusitis, including pain in the 
region of the frontal sinuses, and indicated that he takes 
Allegra and Flonase to treat the symptoms.  The examiner 
noted that there was "no obvious problem present on the 
examination at this time."  A computed tomography report 
reviewed at the examination indicated left maxillary sinus 
and sphenoid sinus consistent with chronic sinusitis.  The 
examiner diagnosed the Veteran with upper respiratory allergy 
with recurrent sinusitis.  However, the examiner failed to 
provide an opinion on the etiology of the Veteran's sinus 
disability.

The Board notes that diseases of allergic etiology, including 
bronchial asthma and urticaria, may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2009).

Thus, additional medical evidence is necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. 79 (2006).  The 
Board will, therefore, remand the case to schedule the 
Veteran for another VA examination to obtain a medical 
opinion regarding the medical probability that any sinus 
disability is attributable to the Veteran's periods of active 
military service.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a complete notice 
letter in full compliance with the VCAA.  
Included in the letter should be notice 
regarding the information and evidence 
needed to substantiate his claims and 
notice of the criteria for assigning 
disability ratings and effective dates.   
See Dingess/Hartman, 19 Vet. App. 473.

2.  Schedule the Veteran for VA 
examinations.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

First, have the Veteran scheduled for an 
examination of his right ankle.  The 
examiner should ascertain whether the 
Veteran has a right ankle disability.  
The examiner should then discuss the 
etiology and the onset of any diagnosed 
disability.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed 
disability is related to the Veteran's 
period of active military service.  In 
addition, the examiner should indicate 
whether the Veteran experiences 
functional loss due to limited or excess 
movement, pain, weakness, excess 
fatigability, or incoordination (to 
include during flare-ups or with repeated 
use).  See DeLuca, 8 Vet. App. at 204-7.  
The bases for the opinion provided should 
be explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

Second, have the Veteran scheduled for an 
examination of the sinuses and lungs.  
The examiner should ascertain whether the 
Veteran has a sinus disability.  The 
examiner should then discuss the etiology 
and the onset of any diagnosed 
disability.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran has a 
restrictive airway disease and/or 
sinusitis that originated in or is 
otherwise traceable to his military 
service.  In so doing, the examiner 
should discuss the significance, if any, 
of the facts that the Veteran's ears, 
nose, throat, and lungs were found to be 
normal on service department examinations 
dated in October 1985 and February 1999.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure they are in complete 
compliance with the directives of this 
remand.  If a report is deficient in any 
manner, it should be returned to the 
examiner.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a right ankle disability 
and a sinus disability.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


